-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
	This application is a continuation of 16/232,540 filed on 12/26/2018, which is a continuation of 14/686,117 filed on 04/14/2015. Application 14/686,117 claims benefit in provisional application 62/059,287 filed on 10/03/2014 and claims benefit in provisional application 61/979,848 filed on 04/15/2014. 
Claims Status
	Claims 1-140 were cancelled. Claims 141-179 are pending and examined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 
Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 141-179 are rejected under 35 U.S.C. 103 as being unpatentable over Van Goor et al. (WO 2011/133951 A1 Published October 27, 2011 - of record in IDS dated 03/17/2021).
The claims encompass a pharmaceutical composition comprising a first solid dispersion and a second solid dispersion.
The teachings of Van Goor are related to pharmaceutical compositions comprising a 
compound of formula I in combination with one or both of Formula II and/or compound of Formula III, and a method of treating cystic fibrosis (Abstract). In one aspect, the composition comprises compound 1

    PNG
    media_image1.png
    330
    347
    media_image1.png
    Greyscale

(relevant to N-[2,4-bis(l,l-dimethylethyl)-5-hydroxyphenyl]-l,4-dihydro-4-oxoquinoline-3-carboxamide) in combination with compound 2

    PNG
    media_image2.png
    220
    664
    media_image2.png
    Greyscale


and/or compound 3

    PNG
    media_image3.png
    262
    532
    media_image3.png
    Greyscale

(relevant to (R)-1 -(2,2-difluorobenzo[d][ 1,3]dioxol-5-yl)-N-(l-(2,3-dihydroxypropyl)-6-fluoro-2-(l-hydroxy-2-methylpropan-2yl)-lH-indol-5-yl)cyclopropanecarboxamide) (paragraph 0019).
The term “dispersion” refers to a disperse system in which one substance, the dispersed phase, is distributed in discrete units throughout a second substance (the continuous phase or vehicle). The size of the dispersed phase can vary considerably (e.g. from single molecules to
multiple microns). The dispersed phases can be solid, liquid, or gas (paragraph 0081). In one embodiment, a pharmaceutical composition comprises a solid dispersion and a pharmaceutically acceptable carrier. The composition comprises an additional therapeutic agent (paragraph 00488). Van Goor teaches a process of preparing amorphous compound 3 comprising spray drying compound 3 where compound 3 is combined with a suitable solvent such as methanol and then spray drying the mixture of obtain amorphous compound 3 (paragraph 00489-00490). In another embodiment, the process comprises forming a mixture comprising compound 3, a polymer, and a solvent, and spray drying the mixture to form a solid dispersion (paragraph 00491). In an embodiment where compound 3 forms a solid dispersion with a polymer, the amount of polymer relative to the total weight of the solid dispersion ranges from about 0.1% to 99% by weight (paragraph 00514).

Regarding claims 141-143, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a tablet comprising a first spray dried dispersion comprising amorphous (R)-1 -(2,2-difluorobenzo[d][l,3]dioxol-5-yl)-N-(l-(2,3-dihydroxypropyl)-6-fluoro-2-(l-hydroxy-2-methylpropan-2yl)-lH-indol-5-yl)cyclopropanecarboxamide in a concentration of 10-80 wt. % and hydroxypropyl methylcellulose in a concentration of 10-80 wt. %, and a second spray dried dispersion comprising amorphous N-[2,4-bis(l,l-dimethylethyl)-5-hydroxyphenyl]-l,4-dihydro-4-oxoquinoline-3-carboxamide, with a reasonable expectation of success because Van Goor teaches a pharmaceutical composition comprising a solid dispersion comprising a polymer and amorphous Compound 1 in combination with Compound 2 and/or amorphous Compound 3 (paragraph 0019). It would have been obvious to have formed the dispersion to contain the polymer in a concentration of 10-80 wt. % and compound 3 in a concentration of 10-80 wt. % by weight of the dispersion, with a reasonable expectation of success because Van Goor teaches that in embodiments where Compound 3 forms a solid dispersion with a polymer, the amount of polymer is 10-80 wt. % and the amount of Compound 3 is 10-80 wt. % relative to the total weight of the solid dispersion (paragraphs 00484-00485). It would have been obvious to have formed the pharmaceutical composition in the form of a tablet because Van Goor teaches forming the composition in the form of a tablet (00560). 
Combining prior art elements according to known methods to obtain predictable results supports obviousness. The resulting spray dried solid dispersion would have contained Compound 1 (N-[2,4-bis(l,l-dimethylethyl)-5-hydroxyphenyl]-l,4-dihydro-4-oxoquinoline-3-carboxamide), 10-80 wt. % Compound 3 ((R)-1-(2,2-difluorobenzo[d][l,3]dioxol-5-yl)-N-(l-(2,3-dihydroxypropyl)-6-fluoro-2-(l-hydroxy-2-methylpropan-2yl)-lH-indol-5-yl)cyclopropanecarboxamide), and 10-80 wt. % of polymer by weight of the solid dispersion. Van Goor teaches pharmaceutical compositions that comprise Compound 1 in combination with Compound 3, where the compounds are in the form of solid dispersions. There are two possible ways to incorporate a mixture of Compound 1 and Compound 3 into a pharmaceutical composition as a solid dispersion. In one way, Compounds 1 and 3 are mixed with a solvent and polymer, and the resultant is spray dried to form a solid dispersion of particles containing Compound 1 and Compound 3. In another way, a solid dispersion containing Compound 1 and polymer is formed and a separate solid dispersion containing Compound 3 and polymer is formed and the two solid dispersions are physically combined into a pharmaceutical composition. It would have been prima facie obvious to have formed Van Goor's pharmaceutical composition containing Compound 1 and Compound 3 using either of these two ways.
Claimed concentration amounts of 70-90 wt. % and 80 wt. % of (R)-1 -(2,2-difluorobenzo[d][l,3]dioxol-5-yl)-N-(l-(2,3-dihydroxypropyl)-6-fluoro-2-(l-hydroxy-2-methylpropan-2yl)-lH-indol-5-yl)cyclopropanecarboxamide are obvious because amounts overlap with 10-80 wt. %. Claimed concentration of 10-30 wt. % and 20 wt.% of a polymer are obvious because amounts overlap with 10-80 wt. %. 
 Regarding claims 144-147, it would have been obvious to have selected hydroxypropylmethyl cellulose (HPMC) because Van Goor teaches an embodiment where amorphous compound 3 is spray dried in a dispersion with HPMC (paragraph 0483). Combining prior art elements according to known methods to obtain predictable results supports obviousness. 
Regarding claim 148, it would have been obvious to have selected HMPC E50, with a reasonable expectation of success because Van Goor teaches HPMC E50 as a specific HPMC suitable for forming the dosage form.
	Regarding claim 149, it would have been obvious to have selected hydroxypropyl methyl cellulose acetate succinate because Van Goor teaches an embodiment where amorphous compound 3 is spray dried in a dispersion with HPMCAS (paragraph 0483). 
	Regarding claim 150, it would have been obvious to have selected a copolymer of PVP and VA, with a reasonable expectation of success because Van Goor teaches PVP/VA as suitable polymers for forming a solid dispersion of amorphous compound 3 and a polymer (paragraphs 00507, 00510, 00513).
	Regarding claims 151-155, 157, and 158, it would have been obvious to have formed a dispersion comprising 80 wt. % of amorphous Compound 1 and 19.5 wt. % of HPMCAS by weight of dispersion, with a reasonable expectation of success because Van Goor teaches a dispersion comprising 80 wt. % of amorphous Compound 1 and 19.5 wt. % HPMCAS by weight of the dispersion (paragraph 00629). HPMCAS is hypromellose acetate succinate. It would have been prima facie obvious to have added sodium lauryl sulfate in the remaining available concentration of 0.5 wt. %, with a reasonable expectation of success because Van Goor teaches that the dispersion contains sodium lauryl sulfate as a suitable surfactant in a concentration from about 0.45 to 0.55 wt. % by weight of solid dispersion (paragraph 00616). The resulting dispersion would have contained Compound 1, HPMCAS, and sodium lauryl sulfate.
It would have been obvious to have formed a dispersion comprising 10-80 wt. % of amorphous Compound 3 and 20-70 wt. % of HPMC by weight of dispersion, with a reasonable expectation of success because Van Goor teaches a solid dispersion comprising 10-80 wt. % of amorphous Compound 3 and 20-70 wt. % of HPMC by weight of dispersion (paragraphs 00483-00485 and 00722-00723). HPMC is hydroxypropyl methylcellulose. 
It would have been obvious to have combined the two resulting dispersions and formulated a tablet for oral administration, with a reasonable expectation of success because Van Goor teaches solid dosage forms for oral administration in the form of tablets, where the solid dosage form comprises the Compounds 1 and 3 and suitable excipients (paragraph 00560). It would have been obvious to have utilized 150 mg of amorphous Compound 1 in a tablet, with a reasonable expectation of success because Van Goor teaches a tablet comprising 150 mg of amorphous Compound 1 (paragraph 00708). The total weight of the dispersion containing Compound 1 would have been 187.5 mg since 150 mg of Compound 1 is present in a concentration of 80 wt. %. It would have been obvious to have utilized a 100 mg of amorphous Compound 3 in a tablet, with a reasonable expectation of success because Van Goor teaches a pharmaceutical composition comprising 100 mg of amorphous Compound 3 in a tablet (paragraph 00730). The total weight of the dispersion containing Compound 3 would have been 125 mg since 100 mg of Compound 3 is present in a concentration of 80 wt. %.
Claimed compound 1 is Van Goor’s compound 3. Claimed compound 2 is Van Goor’s compound 1. Claimed amounts of compound 1 are obvious because they encompass 100 mg. Claimed amounts of compound 2 are obvious because they encompass 125 mg. Claimed amounts of polymer in the second dispersion are obvious because they encompass 19.5 wt. %. Claimed amount of SLS in the second dispersion is obvious because it encompasses 0.5 wt. %. 
Regarding claim 156, it would have been obvious to have selected HPMCAS-HG as the specific HPMCAS, with a reasonable expectation of success because Van Goor teaches HPMCAS-HG as a suitable species of HPMCAS (paragraph 00512). 

Regarding claims 159-170, a single tablet containing 187.5 mg of the first dispersion (150 mg Compound 1) and 125 mg of the second dispersion (100 mg Compound 3), as described above, contains the two dispersions in a combined amount of 312.5 mg. It would have been obvious to have formed the tablet comprising 34.1 wt. % of the combined solid dispersion by weight of the tablet, 10-30 wt. % of microcrystalline cellulose by weight of the tablet, less than 5 wt. % of croscarmellose sodium, and less than 2 wt. % of magnesium stearate by weight of the tablet, with a reasonable expectation of success because Van Goor teaches these concentration ranges as suitable for forming a tablet (paragraphs 00628 and 00715-00718). A tablet that contains a dispersion having a weight of 312.5 mg (34.1 %) has a total weight of 916 mg. The same tablet contains microcrystalline cellulose in the amount that ranges from 91.6 mg to 274.8 mg (10-30%), sodium croscarmellose in the amount of 45.8 mg and less (5% and less), and magnesium stearate in the amount of 18.32 mg and less (2% and less). The claimed amounts of these components are obvious because they are encompassed by prior art ranges of amounts.
With respect to claim 171, 172, and 176-179, it would have been obvious to have orally administered Van Goor's tablet as described above to a patient once per day to treat cystic fibrosis, with a reasonable expectation of success because Van Goor teaches a method of treating cystic fibrosis by orally administering a pharmaceutical composition to a patient at least once per day where the composition comprises a solid dispersion of substantially amorphous or amorphous Compound 1 (Abstract and paragraph 00693) and a method of orally administering a tablet to a patient at least once per day comprising an amorphous Compound 3 (paragraph 00730). The range of "at least once per day” encompass the claimed once per day.
	
With respect to claim 173, it would have been obvious to have orally administered the tablet as described above once per day to a patient for a month, with a reasonable expectation of success because Van Goor teaches a month as a suitable treatment time period. Administering the above described tablet to a patient once per day for a month would have resulted in the claimed method of administering a single tablet per day followed by the administration of 150 mg of N-[2,4-bis(l,l-dimethylethyl)-5-hydroxyphenyl]-l,4-dihydro-4-oxoquinoline-3-carboxamide because the above described tablet contains 150 mg of N-[2,4-bis(l,l-dimethylethyl)-5-hydroxyphenyl]-1,4-dihydro-4-oxoquinoline- 3 -carboxamide.	
Regarding claims 174 and 175, it would have been prima facie obvious to have administered the tablets to a patient that is homozygous for a ΔF508 gene mutation and to a patient that is heterozygous for a ΔF508 and a R117H gene mutations, with a reasonable expectation of success because Van Goor teaches that patients suitable for treatment are those possessing one or more mutation of AF508 and R117H (paragraph 00821), and such treatment methods are suitable for patients homozygous or heterozygous for a variety of different mutations including the most common mutation ΔF508 (paragraph 00841).
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material based on its suitability for its intended use supports obviousness. The claimed concentration and amounts of components are obvious because they overlap with the prior art amounts and concentrations.
Double Patenting Rejections 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 141-147, 151-155, 157-179 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,206,877 B2 (of record in IDS dated 03/17/2021). Although the claims at issue are not identical, they are not patentably distinct from each other because patented claims 1-19 and present claims 141-170 are drawn to pharmaceutical compositions that overlap in scope; and patented claims 20-27 and present claims 171-179 are drawn to treatment methods that overlap in scope. 
Present claims 141-147 are obvious over patented claim 1.
Present claims 151 and 153-155 is obvious over patented claim 2. 
Present claim 152 is obvious over patented claim 26. 
Present claim 157 is obvious over patented claim 5.
Present claim 158 is obvious over patented claim 6. 
Present claim 159 is obvious over patented claim 7.
Present claim 160 is obvious over patented claim 8.
Present claim 161 is obvious over patented claim 14.
Present claim 162 is obvious over patented claim 9.
Present claim 163 is obvious over patented claim 10.
Present claim 164 is obvious over patented claim 15.
Present claim 165 is obvious over patented claim 11.
Present claim 166 is obvious over patented claim 12.
Present claim 167 is obvious over patented claim 16.
Present claim 168 is obvious over patented claim 13.
Present claims 169 and 170 are obvious over patented claim 17.
Present claim 171 is obvious over patented claim 18.
Present claim 172 is obvious over patented claim 19.
Present claim 173 is obvious over patented claim 20.
Present claim 174 is obvious over patented claims 21-24.
Present claim 175 is obvious over patented claim 25.
Present claims 176-179 are obvious over patented claim 26. 

Claims 148-150, and 156 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10,206,877 B2 as applied to claims 141-147, 151, 153-155, 157-179 above and further in view of Van Goor. 
Patented claims do not teach limitations of present claims 148-150
The teachings of Van Goor are relied upon as summarized above. 
It would have been obvious to have combined the teachings of Van Goor and patented claims because both are related to compositions and methods of using said compositions in treatment of cystic fibrosis. 
Regarding claim 148, it would have been prima facie obvious to have utilized HPMC E50 in the composition of patented claims with a reasonable expectation of success because it was known from Van Goor that HPMC E50 is useful for making tablets for treatment for CF (paragraph 00511). 
Regarding claim 149, it would have been obvious to have modified the composition in patented claims by replacing HPMC with HPMCAS, with a reasonable expectation of success because it was known from Van Goor that HPMC and HPMCAS are equally suitable for making the first dispersion (paragraph 00483), and replacing one equivalent with another would have been obvious.
Regarding claim 150, it would have been obvious to have modified the composition in patented claims by replacing HPMC with a copolymer polyvinylpyrrolidone-vinyl acetate, with a reasonable expectation of success because Van Goor teaches that HPMC and PVP-VA copolymer are equivalent water soluble or partially water soluble polymers for use in making tablets (paragraph 0510).
Regarding claim 156, it would have been obvious to have formed the composition in patented claims with HPMCAS-HG, with a reasonable expectation of success because Van Goor teaches HPMCAS-HG as a suitable HPMCAS for making the tablets (paragraph 00512).
Conclusion 
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617